Affirmed and Opinion filed October 3, 2002








Affirmed and Opinion filed October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00187-CR
____________
 
RONALD CHRISTOPHER WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 122nd District Court
Galveston County, Texas
Trial
Court Cause No. 01CR1516
 

 
M E M O R A N D U M  O P I N I O N
Appellant was convicted of the offense of burglary of a
habitation with intent to commit theft, enhanced as a habitual offender.  On February 22, 2002, the trial court
sentenced appellant to confinement for sixty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely pro se notice of
appeal.




Appellant's appointed counsel filed a brief in which she
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  A copy of the record was
furnished to appellant.  On September 19,
2002, appellant filed his pro se response, in which he asserts he was not
properly admonished as to his right to self representation when he was given
his statutory magistrate=s warning.  The record
on appeal reflects that appellant was informed of his rights in accordance with
article 15.17 of the Texas Code of Criminal Procedure.  Appellant does not contend that he invoked
his right to self representation, and our review of the record finds no such
assertion.  An accused must unequivocally
assert his right to self-representation under Faretta
v. California, 422 U.S. 806, 95 S.Ct. 2525
(1975).  See Burgess v. State, 816 S.W.2d 424, 429 (Tex. Crim.
App. 1991).
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A further discussion of the brief or
appellant=s response would add nothing to the
jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 3, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).